     Case: 1:18-cv-03041 Document #: 66 Filed: 02/12/20 Page 1 of 1 PageID #:296

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Malibu Media, LLC
                                Plaintiff,
v.                                                     Case No.: 1:18−cv−03041
                                                       Honorable John Z. Lee
John Palella, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 12, 2020:


        MINUTE entry before the Honorable John Z. Lee:Status hearing held on 2/12/20.
Plaintiff's counsel was called by telephone and was not available. Plaintiff's motion for
summary judgment [58] is stricken for failing to comply with Local Rule 56.1. Plaintiff's
renewed motion for summary judgment is due by 2/26/20 and should be noticed for
presentment on 3/4/20 at 9:00 a.m. No further chances will be given. Status hearing set for
3/4/20 at 9:00 a.m. If Plaintiff's counsel does not appear at that time, the Court will
dismiss this case for want of prosecution. The status hearing set for 2/25/20 is
stricken.Mailed notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
